Citation Nr: 9900622	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-12 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to March 
1971.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a June 1996 rating decision of the New Orleans, 
Louisiana, Department of Veterans (VA), Regional Office (RO), 
which denied entitlement to a disability rating in excess of 
50 percent for PTSD.  The veteran filed a timely notice of 
disagreement, and was issued a statement of the case (SOC) in 
February 1997.  The RO received his substantive appeal in 
March 1997.  The veteran thereafter claimed entitlement to a 
total rating based on individual unemployability (IU) due to 
service-connected disabilities.  The RO confirmed and 
continued the denial of the veterans PTSD claim and denied 
his additional claim of entitlement to IU.  The veteran was 
issued a supplemental statement of the case (SSOC), which 
included the additional IU claim, on June 29, 1998.  In 
July 1998, the veteran timely perfected his appeal as to the 
IU issue.  See 38 C.F.R. § 20.302 (c) (1998).  
Parenthetically, it is noted that on November 7, 1996, 
various amendments became effective as to sections of the VA 
Schedule for Rating Disabilities pertaining to Mental 
Disorders. The veteran was informed of these new regulations 
in the February 1997 SOC and the subsequent SSOC.


REMAND

The veterans claims of entitlement to a disability rating in 
excess of 50 percent for PTSD and a total rating based on 
individual unemployability are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented claims which are plausible.  Generally, claims 
for increased evaluations are considered to be well grounded.  
A claim that a condition has become more severe is well 
grounded where the condition was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veterans symptoms.  Johnson v. 
Brown, 9 Vet. App. 7 (1996). Consequently, examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

The Board observes that the veteran is seeking entitlement to 
an increased disability rating for PTSD, as well as a total 
rating based on IU by reason of his service-connected 
disabilities.  The veteran alleges that he has been unable to 
maintain any type of gainful employment since 1983, primarily 
on account of his PTSD.

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1997).  In 
Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual benefits.  Specifically, the Court indicated 
there was a need for discussing whether the standard 
delineated in the controlling regulations was an 
objective one based on average industrial impairment or a 
subjective one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA Office of General 
Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regards to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation. VAOPGCPREC 75-91 (O.G.C. 
Prec. Op. 75-91 ), 57 Fed. Reg. 2317 (1992).

In the instant case, it is noted that the veteran was last 
afforded a VA examination in February and March of 1995, over 
3 years ago, and that medical evidence submitted since that 
time is inadequate for the purpose of determining the current 
nature and severity of the veterans various disabilities.  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (where an 
appellant claims a condition is worse than when originally 
rated, and the available evidence is too old for an 
adequate evaluation of the appellants current condition, 
VAs duty to assist includes providing a new examination).  
Moreover, the record is devoid of any opinion as to the 
degree of industrial impairment caused by his service-
connected disabilities.  VA has a duty to supplement the 
record by obtaining an opinion as to the effect that the 
veterans service-connected disabilities have upon his 
ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1995); 
Gary v. Brown, 7 Vet. App. 229 (1994).

In addition, it is noted that the veteran alleges that he is 
currently receiving Social Security disability benefits.  
There is no record of a Social Security decision presently 
associated with the claims file.  Records pertaining to the 
award of such benefits by the Social Security Administration 
(SSA) have not been associated with the record certified for 
appellate review.  Such records may be of significant 
probative value in determining whether the claims at issue 
may be granted.  As the Court held in Lind v. Principi, 3 
Vet. App. 493, 494 (1992), the duty to assist requires the VA 
to attempt to obtain records from other Federal agencies, 
including the SSA, when the VA has notice of the existence of 
such records.  Accordingly, the RO must request complete 
copies of the SSA records utilized in awarding the veteran 
disability benefits.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:



1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his various service-
connected disabilities, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The RO should also contact the Social 
Security Administration, and request that 
they provide copies of the records relied 
upon in making their determination as to 
the veterans entitlement to disability 
benefits.  The Administrative Law Judges 
decision, if any, should also be 
provided.

3.  The RO must schedule the veteran for 
a VA psychiatric examination by a 
qualified physician.  All indicated 
tests, including appropriate 
psychological studies with applicable 
subscales, must be conducted.  Therefore, 
the veterans claims folder should be 
made available to and independently 
reviewed by the specialist prior to the 
examination.  The examiner is asked to 
initially differentiate between the 
veterans impairment due to his service-
connected PTSD, and that due to his other 
nonservice-connected mental disorders.  
To this end, the examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
service-connected PTSD, and render an 
opinion for the record as to the degree 
to which those specific symptoms and 
findings affect the veterans ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree to 
which they affect his reliability, 
productivity, flexibility, and efficiency 
levels in performing occupational tasks 
(industrial impairment).  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  Pursuant 
to this initial differentiation, the 
examiner must then assign a differential 
Global Assessment of Functioning Score 
for anxiety neurosis and PTSD, to the 
exclusion of any other disabilities, 
consistent with the American Psychiatric 
Associations DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS and explain 
what the assigned score represents.  In 
so doing, the examiner should render an 
opinion whether the service-connected 
PTSD, to the exclusion of age and the 
existence or degree of nonservice- 
connected disabilities, prevents 
employment.  A discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.

4.  The veteran should also be scheduled 
for surgical scar and gastrointestinal 
examinations by appropriate VA physicians 
in order to determine the nature and 
severity of his service-connected shell 
fragment wound scar of the left upper 
forearm with retained foreign body and 
residuals left inguinal hernia.  All 
findings should be reported in detail.  
Therefore, the veterans claims folder 
should also be made available to and 
independently reviewed by these 
specialists prior to their examinations 
of the veteran.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate.  The specialists must 
comment on the effect that the veterans 
service-connected disabilities, to the 
exclusion of age and the existence or 
degree of nonservice- connected 
disabilities, have on his ordinary 
activity as well as his ability to 
procure and maintain employment.  A 
complete rationale for any opinions 
expressed, positive or negative, must be 
provided.

5.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If any of the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) (if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.).  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

6.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veterans increased rating and total 
rating claims.  To this end, 
consideration should be given to any 
additional applicable laws and 
regulations, including the old and 
revised VA General Rating Formula for 
Mental Disorders.

7.  If either determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

While this case is in remand status, the appellant and his 
representative are free to submit additional evidence and 
argument on the appealed issue.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order. By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case. The purpose of the REMAND is to further develop the 
record. No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
